Opinión disidente del
Juez Asociado Señor Negrón García.
Disentimos. “[L]o que se opone a lo verdadero es única-mente lo falso y lo que es verdadero para algunos debe serlo para todos.” C. Perelman, La lógica jurídica y la nueva retórica, (L. Diez-Picazo, trad.), Madrid, Ed. Civitas, 1979, pág. 144.
En buena metodología adjudicativa, toda sentencia se da en un acto unitario e indiviso. Esta controversia ame-rita un cuidadoso estudio y tratamiento jurídico integral debido a sus múltiples componentes. Aquí el aspecto civil sustantivo se presenta amalgamado con el elemento proce-sal, el derecho inmobiliario registral pero, sobre todo, con lo ético y el principio general de la buena fe.
*155Para impartir justicia hace falta algo más que la mera aplicación técnica y aislada de preceptos legales. Reitera-mos “el axioma jurídico filosófico de que la ley es un instru-mento de la justicia, y no viceversa”. Jordán-Rojas v. Padró-González, 103 D.P.R. 813, 815 (1975). Controversias como la de autos activan el instinto jurídico y ponen al juzgador sobreaviso. Sin lugar a dudas, coinciden unas cir-cunstancias que nos mueven a pensar que el interventor recurrente Luis Díaz Ríos —litigante favorecido por la opi-nión mayoritaria— no ha satisfecho el requisito de buena fe civil que empapa nuestro ordenamiento.
I
Hace aproximadamente una década llamamos la aten-ción sobre la existencia de una corriente doctrinaria que no le reconocía plena eficacia a la Reforma de 1976. Preocupa-dos por las repercusiones de algunas decisiones judiciales adscritas a esa corriente, expresamos:
El esfuerzo legislativo reciente de nivelar e igualar jurídica-mente a la mujer y al hombre en la dinámica socioeconómica del matrimonio a través del régimen de coadministración y ciertas restricciones a los cónyuges para disponer unilateral-mente bienes muebles o inmuebles, no sólo queda paralizado con la decisión de hoy, sino que retrotrae adversamente por medio siglo la evolución del feminismo lograda en esa dirección. Padró Collado v. Espada, 111 D.P.R. 56, 66 (1981).
La opinión y sentencia que hoy refrenda la mayoría de este Tribunal reconoce la trayectoria de equiparación de los derechos del hombre y de la mujer. Desde L. Dershowitz & Co., Inc. v. Registrador, 105 D.P.R. 267 (1976), y Aguilú v. Sociedad de Gananciales, 106 D.P.R. 652 (1977), había-mos respetado la voluntad del legislador que en 1976 em-prendió una reforma en tal dirección.
En consonancia con el nuevo estado de derecho —posterior al caso Madera v. Metropolitan Const. Corp., 95 D.P.R. *156637 (1967), que la mayoría cita como uno de los preceden-tes— es obvio que el principio doctrinario general que ad-mite la confirmación tácita del negocio jurídico anulable, no puede prevalecer ante una norma específica que exige el consentimiento por escrito de ambos cónyuges para la com-pra o venta de bienes inmuebles. Así lo resolvió la jurispru-dencia subsiguiente a la reforma de 1976 y ratificamos re-cientemente en Trabal Morales v. Ruiz Rodríguez, 125 D.P.R. 340 (1990), al decidir que la adquisición de un in-mueble era un acto de disposición que requería para su validez y eficacia contractual el consentimiento escrito de ambos cónyuges.
Como puede observarse, el carácter espiritualista del Código Civil cede ante una norma especial que impone el requisito de la forma escrita para expresar el consenti-miento de ambos cónyuges. Trabal Morales v. Ruiz Rodríguez, supra, ofreció unos hechos similares a los de autos; aunque se trataba de una dación en pago y no de una com-praventa de un inmueble. Allí distinguimos el negocio nulo del anulable y discutimos así los efectos de la ratificación escrita:
En nuestro ordenamiento jurídico rige la norma de que am-bos cónyuges son los administradores de la sociedad de gananciales. Art. 91 del Código Civil, 31 L.P.R.A. see. 284. Por lo tanto, como regla general, es indispensable la concurrencia de ambos cónyuges tanto para enajenar como para adquirir bie-nes de o para la sociedad de gananciales. Padró Collado v. Espada, 111 D.P.R. 56 (1981); Int’l Charter Mortgage Corp. v. Registrador, 110 D.P.R. 862, 868 (1981); Silva Ramos v. Registrador, 107 D.P.R. 240 (1978); Aguilú v. Sociedad de Gananciales, 106 D.P.R. 652 (1977).
Ciertamente la adquisición de un bien inmueble mediante una dación en pago es un acto de disposición que requiere para su validez y eficacia contractual el consentimiento escrito de ambos cónyuges. I. Picó Vidal, Sentido y alcance de la reforma de la administración de los bienes gananciales, 18 Rev. Jur. U.I.A. 241 (1984). Sin embargo, ese acto de disposición de bie-nes gananciales realizado sin el consentimiento inicial de Velma Hernández Vega no era nulo —como afirma Trabal Mo*157rales— sino anulable. Estamos ante un caso típico de negocio ratificable. Madera v. Metropolitan Const. Corp., 95 D.P.R. 637 (1967). El acta de ratificación otorgada el 20 de mayo de 1986 por Velma Hernández Vega purificó la dación en pago de ese vicio del que originalmente adolecía. De esta manera ella re-nunció expresamente a invocar la causa de nulidad. El hecho de que la ratificación se efectuara por los demandados recurridos Ruiz-Rosario en fecha posterior a la adquisición del inmueble en nada afecta la relación entre las partes que participaron en la dación en pago. (Enfasis en el original suprimido y énfasis suplido.) Trabal Morales v. Ruiz Rodríguez, supra, págs. 348-349.
Reconocemos que el interventor recurrente Díaz Ríos lo-gró probar la alegada adquisición del inmueble antes de la anotación del embargo. No obstante, no satisfizo el requi-sito del consentimiento escrito de su cónyuge Marta Díaz Figueroa. De ninguna manera la firma de ella en unos che-ques destinados al pago del préstamo garantizado con hi-poteca sobre la finca —como sugiere la mayoría, in fine, en el escolio 15— equivale a la ratificación escrita exigida por la ley. Y es que la exigencia del consentimiento escrito tras-ciende el aspecto de la mera formalidad y se interna en el campo de la política pública de equiparación de los sexos y la protección de un interés que tradicionalmente ha estado en desventaja. No estamos dispuestos a rubricar la vieja doctrina de que los contratos surten pleno efecto entre las partes y sus causahabientes como quiera que se hayan otorgado, sin que su constancia por escrito sea requisito para su validez; menos, desentendemos de que este prin-cipio cede siempre cuando se trate de darle eficacia frente a terceros.
I — I h-1
Estamos contestes con la opinión mayoritaria en cuanto al hecho de que en el Registro de la Propiedad se efectuó una anotación preventiva de embargo y no de demanda *158como lo resolvió el tribunal de instancia. Y, como está me-ridianamente claro en nuestro derecho positivo, una ano-tación preventiva de embargo produce efectos sólo en per-juicio de las adquisiciones posteriores. Las adquisiciones anteriores, aunque no constan inscritas, prevalecen contra la anotación. L. Mojica Sandoz, Apuntes sobre el origen, efectos y extinción de las anotaciones de demanda y de embargo, 52 Rev. Jur. U.P.R. 451 (1983); J.M. Mazuelos, Apuntes sobre las anotaciones de embargo y algunos de sus problemas, XXXI (Núms. 330-331 y 334-335) Rev. Crít. Der. Inmob. 657, 657-659 y 145 (1955 y 1956); J.M. Me-drano Cuesta, M. Ridruejo González y J. Márquez Muñoz, Sobre la naturaleza y efectos de las anotaciones preventivas de embargo — Algunos de sus problemas, Ponencias y comu-nicaciones precedentes al II Congreso Internacional de De-recho Registral, Madrid, Centro de Estudios Hipotecarios, 1974, págs. 418-443.
Ahora bien, como lo estimó el tribunal de instancia, el interventor recurrente Díaz Ríos tampoco cumplió con el requisito de la buena fe civil. Primero, a la fecha de adqui-sición del inmueble Díaz Ríos conocía que los señores Juan Pérez Mercado y Rosaura Martínez Morales tenían un con-trato de opción de compra(1) sobre la referida propiedad. Segundo, no sólo sabía ese hecho sino que fue advertido sobre el particular y las complicaciones surgidas debido a la negativa del acreedor hipotecario de liberar el inmueble segregado del gravamen. Tercero, afirmó en la escritura su soltería, cuando en realidad estaba casado. Y cuarto, su esposa Díaz Figueroa atestó que “no estaba de acuerdo con la compra”. Apéndice A, pág. 8. Esta situación no es similar *159ni comparable al caso del hombre casado que comparece solo al otorgamiento de las escrituras, como ocurrió en Tra-bal Morales v. Ruiz Rodríguez, supra. Es decir, en el caso de autos Díaz Ríos mintió bajo juramento (perjuró) res-pecto a su verdadero status civil y a espaldas de su cónyuge intentó adquirir un inmueble.
HH hH
Los hechos expuestos reflejan además que existen cier-tas circunstancias que exigen una investigación sobre la conducta profesional del Ledo. Jorge A. Vera Vélez, notario autorizante de la escritura de compraventa. Aunque en esta etapa no estamos en condiciones de hacer un estudio exegético pormenorizado de los elementos éticos de su con-ducta, es menester apuntar que ello es absolutamente ne-cesario pues, previamente ante él, los esposos Díaz habían adquirido varias propiedades cuyas escrituras había nota-rizado, y en todas había comparecido la esposa de Díaz Ríos como otorgante.
Esta situación es susceptible de proyectarse como una seria violación de los cánones de ética de la profesión y la Ley Notarial de Puerto Rico. Incluso podríamos estar ante el umbral de un fraude inintencionalmente refrendado por una mayoría de este Foro.
I — i <
Finalmente, nos preocupa que todo el trámite judicial ante este Tribunal culmine ordenándole la cancelación del asiento en el Registro de la Propiedad a base de un título imperfecto de compraventa, de su faz anulable, y al cual implícitamente se le ha imputado una presunción de ga-nancialidad ficticia, aun cuando los hechos no contradichos y el derecho expuesto niegan esa cualidad.
*160Ello no es posible, pues la ratificación post trámite judicial atenta contra el principio de legalidad, piedra angular en que descansa nuestro derecho inmobiliario de que al Registro de la Propiedad sólo tienen acceso y pueden en-trar los títulos libres de defectos. “Es unánime la doctrina de que el principio de legalidad vigente en nuestro ordena-miento hace necesaria la calificación registral a fin de que solamente logren acceso al Registro títulos válidos y perfectos.” U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448, 465 (1989). Véanse: P.R. Prod. Credit Assoc. v. Registrador, 123 D.P.R. 231 (1989); Kogan v. Registrador, 125 D.P.R. 636 (1990).
Ese propósito se logra de dos (2) formas. Mediante la función calificadora del Registrador de la Propiedad y el mecanismo de notificación directa al presentante para la oportuna corrección de un defecto subsanable. “La califica-ción es la facultad por excelencia del Registrador que al ejercitarla realiza el propósito de que el Registro encierre sólo actos válidos y derechos perfectos. El relajamiento o demérito de esa facultad que adicionalmente es deber ... conduce a la desintegración de los principios de legitima-ción y de fe pública registral y con ello a la erosión de la garantía de verdad y seguridad para quien contrata sobre la base de lo que consta en el Registro.” (Énfasis suplido.) L. Dershowitz & Co., Inc. v. Registrador, supra, pág. 273. La otra forma es a través de la intervención de los tribu-nales adjudicando de manera definitiva los derechos de los litigantes. Bajo esta avenida, la judicial, el mandamiento al Registro tiene que estar basado en un título cuya validez haya quedado depurada en ese trámite; no como ha suce-dido en el caso de autos en que se da eficacia jurídica a una compraventa de su faz anulable.
En resumen, no podemos olvidar que la compraventa entró originalmente al Registro porque el interventor Díaz Ríos espúreamente compareció como soltero, siendo casado. Para validar ese título era previamente necesario que expresamente su esposa Díaz Figueroa la ratificara *161por escrito. Hasta el presente no lo ha hecho. ¿Cómo puede el Tribunal ignorar esta realidad, elemento lógico y crucial en su razón de decidir (ratio decidendi)?
Por los fundamentos expuestos, confirmaríamos la sen-tencia de instancia y ordenaríamos una investigación de la conducta del notario Jorge A. Vera Vélez.

(1) Tenemos algunos reparos en catalogar como opción de compra el contrato celebrado. Aquí tanto el objeto estaba definido como el precio se había estipulado (de hecho se había pagado una parte del precio). Sólo faltaba la entrega, porque Rosa M. Martínez Rondón no estaba en condiciones de efectuarla. Intuimos que más bien se trató de un contrato de compraventa sujeto a una condición suspensiva. Cumplida la condición —aprobación de la segregación— cobró plena efectividad el contrato. Véase M.J. Godreau, La opción de compra en Puerto Rico, 53 Rev. Jur. U.P.R. 565 (1984).